AFFIRM; and Opinion Filed September 20, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00420-CR

                        DERRICK ANTHONY WILSON, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 9
                                   Dallas County, Texas
                           Trial Court Cause No. M11-30363-K

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                   Opinion by Justice Lewis
       Derrick Anthony Wilson was convicted of driving while intoxicated with an open

container in the vehicle. Punishment was assessed at 120 days’ confinement in jail, probated for

twelve months, and an $800 fine. We adopted the trial court’s finding that appellant has

abandoned the appeal and ordered the appeal submitted without the reporter’s record and briefs.

See TEX. R. APP. P. 37.3(c), 38.8(b)(4). Finding no fundamental error, we affirm the trial court’s

judgment.


                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47

130420F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DERRICK ANTHONY WILSON,                              On Appeal from the County Criminal Court
Appellant                                            No. 9, Dallas County, Texas
                                                     Trial Court Cause No. M11-30363-K.
No. 05-13-00420-CR        V.                         Opinion delivered by Justice Lewis,
                                                     Justices Bridges and Fillmore participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 20th day of September, 2013.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                             –2–